       Case 1:81-cv-01165-BLW Document 1266 Filed 03/28/19 Page 1 of 7



                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 WALTER D. BALLA, et al.,
                                                Case No. 1:81-cv-01165-BLW
                      Plaintiffs,
                                                ORDER RE: AUTOMATIC STAY OF
        v.                                      PROSPECTIVE INJUNCTIVE
                                                RELIEF
 IDAHO STATE BOARD OF
 CORRECTION, et al.,

                      Defendants.


       In this class action case, filed against the Idaho Department of Correction

(“IDOC”) by inmates incarcerated at the Idaho State Correctional Institution (“ISCI”), the

Court enters the following Order (1) declining to postpone the statutory automatic stay

under the Prison Litigation Reform Act (“PLRA”), (2) setting a briefing schedule on

Defendants’ termination motion, and (3) denying Plaintiffs’ request to inject new issues

involving Hepatitis-C treatment into this decades-old case.

1.     Good Cause Does Not Exist to Postpone the Effective Date of the Automatic
       Stay

       The Court previously notified the parties of its preliminary conclusion that good

cause does not exist to postpone the effective date of the automatic stay of all prospective

injunctive relief in this matter under 18 U.S.C. § 3626(e)(3). Dkt. 1262. The Court has

considered the parties’ most recent positions on that issue, see Dkts. 1264 & 1265, and

that preliminary conclusion remains unchanged.


ORDER RE: AUTOMATIC STAY OF PROSPECTIVE INJUNCTIVE RELIEF - 1
       Case 1:81-cv-01165-BLW Document 1266 Filed 03/28/19 Page 2 of 7



       The automatic stay generally becomes effective 30 days after the filing of a

motion to terminate prospective injunctive relief. A court may postpone the effective date

of the stay for a maximum of 60 days, but only if the court finds good cause. 18 U.S.C.

§ 1326(e)(3). Perhaps unfortunately for overburdened district courts in this country,

“congestion of the court’s calendar” is not a legitimate basis for postponing the stay. Id.

       Collecting cases from around the nation, one commentator has concluded that

good cause exists to postpone the effective date of the automatic stay where “there is a

strong indication in the record that a constitutional violation persists.” Michael B.

Mushlin, The Automatic Stay, 3 Rights of Prisoners § 17:10 (5th ed.) (Oct. 2018) (citing

Lancaster v. Tilton, 2007 WL 4145963 (N.D. Cal. 2007) (sanitary deficiencies); U.S. v.

Commonwealth of Puerto Rico, 2007 WL 1119336 (D.P.R. 2007) (physical and mental

abuse); Skinner v. Uphoff, 410 F. Supp. 2d 1104, 1112 (D. Wyo. 2006) (inmate

violence)), judgment aff’d, 175 Fed. Appx. 255 (10th Cir. 2006). But Plaintiffs disagree.

They claim that, instead of requiring a strong indication of a constitutional violation, a

court may find good cause when faced only with “allegations of ongoing constitutional

violations,” and that even if those allegations “require further factual inquiry, the

existence of such allegations is sufficient to establish good cause.” Dkt. 1265 at 5.

       However, the argument that a party need not provide at least some evidence to

establish good cause is contrary to the entire statutory scheme of the PLRA’s termination

provisions. If Plaintiffs were correct, and a party could provide mere allegations of

systemic constitutional violations, good cause would exist in every case where any party



ORDER RE: AUTOMATIC STAY OF PROSPECTIVE INJUNCTIVE RELIEF - 2
         Case 1:81-cv-01165-BLW Document 1266 Filed 03/28/19 Page 3 of 7



objects to termination. The Court cannot reasonably read the statute in such a manner.

Thus, the Court holds that, to find good cause to postpone the commencement of the

automatic stay under 18 U.S.C. § 3626(e)(3), a court must find a strong indication in the

record that an ongoing constitutional violation persists.1

        The Court has reviewed Plaintiff’s evidence submitted with their brief and

concludes that the record does not strongly indicate ongoing Eighth Amendment

violations. This is particularly the case with respect to prison medical treatment, given the

positive report issued by the National Commission on Correctional Health Care. Though

some plumbing problems have lasted longer than 72 hours, it does not appear that these

issues are so frequent and widespread as to rise to the level of cruel and unusual

punishment. And Plaintiffs’ overcrowding/understaffing allegations are too generalized,

especially with respect to the duration of the purported problems and the causation of any

harm, to constitute good cause. See Dkt. 1265-8 (Decl. of Barry Searcy). For these

reasons, the Court does not find good cause to postpone the effective date of the

automatic stay.2


1
  The Court disagrees with Plaintiff’s assertion that the mere fact that a case is unusually complex or has a
long history provides good cause to postpone the effective date of the stay. Plaintiffs rely on Judge
Bybee’s dissent in Plata v. Brown, in which he stated that “[g]ood cause presumably exists in
unusually complex cases like this one.” 754 F.3d at 1082 (Bybee, J., dissenting). Even if it were
sometimes appropriate to assume good cause in such cases—which the Court does not read the statute to
permit, nor Judge Bybee’s dissent to encourage—the lack of needs-narrowness-intrusiveness findings as
to most of the prospective injunctive relief in this matter would render such an assumption improper in
this instance.
2
 The Court’s decision is reinforced by the lack of prejudice to Plaintiffs. During the last status conference
on March 20, 2019, Defendants’ counsel assured Court staff that Defendants had no plans to substantially
alter any of their current practices, whether or not the effective date of the automatic stay were postponed.
The Court is confident in counsel’s representation and, thus, does not anticipate any such changes.
Therefore, Plaintiffs will suffer no prejudice from the Court’s decision not to postpone the effective date

ORDER RE: AUTOMATIC STAY OF PROSPECTIVE INJUNCTIVE RELIEF - 3
        Case 1:81-cv-01165-BLW Document 1266 Filed 03/28/19 Page 4 of 7



2.      Briefing Schedule on Motion to Terminate

        In their assertion that good cause exists for postponement of the stay, Plaintiffs

also cite their need to review the massive documentation submitted in support of

Defendants’ termination motion before Plaintiffs file their response brief. They make

much of the fact that Defendants filed their termination motion over a year after they first

indicated they would file, while Plaintiffs have much less time to respond to the motion.

        As an initial matter, the Court notes that the termination provisions of the PLRA

do not provide any date certain by which a defendant must file a termination motion. The

deadlines in the PLRA exist to require resolution of a termination motion on an expedited

basis and are triggered once the motion is filed—the PLRA does not place any deadline

on when a defendant must file such a motion in the first place. See Plata v. Brown, 754

F.3d 1070, 1077 (9th Cir. 2014) (“The PLRA does not mandate the filing of motions to

terminate at any particular time.”). The statute allows district courts to impose notice or

disclosure requirements regarding an upcoming termination motion, but it does not allow

substantial restrictions on the right to file. Id. at 1076 (“‘If two years have elapsed since

the decree was entered ... then any party is entitled to file a motion seeking

termination.’”) (quoting Berwanger v. Cottey, 178 F.3d 834, 838 (7th Cir. 1999)

(omission in original).



of the automatic stay—even assuming that there can ever be prejudice from the operation of the automatic
stay. See Merriweather v. Sherwood, 235 F. Supp. 2d 339, 344 (S.D.N.Y. 2002) (“No ultimate prejudice
arises from a failure to postpone the automatic stay. The automatic stay does not terminate the consent
judgment. It is of limited duration, and ends when the court ‘enters a final order ruling on the motion’ to
terminate the decree. Thus, failure to postpone the stay when good cause has not been demonstrated
works no injury to plaintiffs.”).

ORDER RE: AUTOMATIC STAY OF PROSPECTIVE INJUNCTIVE RELIEF - 4
       Case 1:81-cv-01165-BLW Document 1266 Filed 03/28/19 Page 5 of 7



       The Court sees no reason why postponement of the stay is required for Plaintiffs to

be granted additional time to respond to the termination motion. The commencement of

the automatic stay has nothing to do with Plaintiff’s response deadline.

       Though Plaintiff’s response to the termination motion was initially due on March

22, 2019, the parties were informed at the most recent status conference that the Court

might consider extending that response deadline. The Court will do so. Because the Court

concludes that the underlying termination motion should be ripe before the deadline for

the parties’ opening briefing as to whether an evidentiary hearing on that motion is

necessary, see Dkt. 1263 at 1-2, Plaintiffs’ response to the termination motion must be

filed no later than April 19, 2019, giving Plaintiffs an additional four weeks from the

original due date—for a total of seven weeks from the filing of the termination motion.

Defendants’ reply must be filed no later than May 10, 2019.

3.     Hepatitis C Virus (“HCV”) Issue

       In their briefing on the good cause issue, Plaintiffs also object to this Court’s

preliminary decision that Plaintiffs may not assert HCV treatment claims in this case. See

Dkt. 1262 at 13. They seek a formal ruling to preserve that issue for appeal.

       As the Court has already noted, the issue of the IDOC’s HCV treatment policy is

currently the subject of another lawsuit consisting of numerous consolidated cases. See

Turney, et al. v. Atencio, et al., Case No. 1:18-cv-00001-BLW (D. Idaho, filed Jan. 3,

2018). Plaintiffs claim that “the transmission of Hepatitis C and IDOC’s treatment of

Hepatitis C are current and ongoing constitutional violations that systemically impact

inmates at ISCI and must be addressed in these termination proceedings.” Dkt. 1265 at 4

ORDER RE: AUTOMATIC STAY OF PROSPECTIVE INJUNCTIVE RELIEF - 5
       Case 1:81-cv-01165-BLW Document 1266 Filed 03/28/19 Page 6 of 7



n.1. But Plaintiffs have failed to explain why IDOC’s policy regarding HCV treatment is

not better addressed in a lawsuit that (1) includes inmates from all Idaho prisons;

(2) includes legal representation of the inmate-plaintiffs by an attorney-physician;

(3) includes Corizon, the contracted prison health care provider, as a defendant; (4) is

being placed on a fast-track to address any urgent claims in a uniquely-crafted case

management plan to avoid the delay-infused overlay of class action status; and

(5) specifically focuses on the medical treatment for a particular disease—rather than in

this nearly forty-year-old action, which includes inmates of only one Idaho prison, does

not include Corizon as a defendant, and is broadly focused on the provision of medical

treatment.

       Additionally, given that HCV treatment has changed dramatically in the many

years since the medical injunctions were issued in this case, and that the Court has made

no needs-narrowness-intrusiveness findings with respect to IDOC’s HCV treatment

policy, the HCV treatment issue is in a procedural posture, essentially, to be litigated

anew. The Court finds it would be infinitely more appropriate to continue to do so in the

new Turney case. With no findings in this case about IDOC’s current HCV treatment,

there is virtually nothing to enforce with respect to HCV treatment as it relates to the

current Balla injunctions.

       Finally, Plaintiffs have provided no evidence regarding IDOC’s HCV treatment.

Instead, they state that “[i]nmates are exposed to communicable diseases due to IDOC’s

failure to provide medical care that would reasonably stop or slow transmission. Such



ORDER RE: AUTOMATIC STAY OF PROSPECTIVE INJUNCTIVE RELIEF - 6
       Case 1:81-cv-01165-BLW Document 1266 Filed 03/28/19 Page 7 of 7



risks include infections of MRSA, Hepatitis C, and post-surgical infections.” Dkt. 1265,

1265-8. This statement is woefully insufficient for the Court to conclude that this action

is a better vehicle for the Court to adjudicate the constitutionality of IDOC’s HCV

treatment policy than the Turney case.

                                          ORDER

       IT IS ORDERED:

       1.     Because good cause does not exist for postponement of the statutory

              automatic stay under 18 U.S.C. § 3626(e)(3), the parties’ previous

              Stipulation for Entry of Order Postponing the Effective Date of Automatic

              Stay (Dkt. 1258) is DENIED. The automatic stay of all prospective

              injunctive relief in this case will go into effect, by operation of law, on

              March 31, 2019. Id. § 3626(e)(2).

       2.     Plaintiffs’ request to include issues of HCV treatment in this action

              (contained in Dkt. 1265) is DENIED.

       3.     Plaintiffs’ response to Defendants’ Motion to Terminate Prospective Relief

              must be filed no later than April 19, 2019. Defendants’ reply must be filed

              no later than May 10, 2019.


                                                  DATED: March 28, 2019


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge



ORDER RE: AUTOMATIC STAY OF PROSPECTIVE INJUNCTIVE RELIEF - 7
